DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
    Summary
The response filed on 1/21, 2022 has been acknowledged. Claims 51-84 are pending. Claims 51-64 within the species of UL-83 and GM-CSF are considered. Claims 65-84 were withdrawn from consideration. 
Applicants are suggested to amend claims for reflecting the prosecution on the record. 
      Terminal Disclaimer 
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 01/18/2021 has been reviewed and is NOT accepted for the following reason:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-64 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16,935,813 (reference application) because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51-64 are still provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,801 (reference application) because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51-64 is still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16,937,171 (reference application). Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51-64 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190. Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51-64 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2. Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51, 55, 56, are still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835B2. Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51, 55, 56, are still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026B2. Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Claims 51, 55, 56, are still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 22 of U.S. Patent No. 9,974,848B2. Because the Terminal Disclaimer filed on 01/18/2022 has not been approved.
Conclusion
No claims area allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648